Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 7/21/2022.  Claims 1-18 and 21-22 are currently pending within this application.

Response to Arguments
2.	Applicant’s arguments regarding the claims have been fully considered but they are moot in view of new ground(s) of rejection necessitated by Applicant’s amendments to the previously presented claims.

Claim Rejections – 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-8, 12-18, and 21-22 are rejected under 35 U.S.C 103 as being unpatentable over Nomura (US PGPub 2016/0049430) [hereafter Nomura] in view of Tsai (US PGPub 2015/0098005) [hereafter Tsai].

5.	As to claim 1, Nomura discloses an auto-focus image sensor (pixel sensor 100 shown in Figures 1-3) comprising a substrate (21) including a four by four pixels (as shown in Figures 2 and 3A with pixels within effective pixel region 100A) including a plurality of auto-focus (AF) pixels (phase difference pixels 2B), wherein at least one of the AF pixels includes a color filter (12), and where the color filter includes a pigment sensitive to green light (Paragraphs 0060-0061, 0063-0067).  
	It is however noted that Nomura fails to particularly disclose the plurality of AF pixels includes a first AF pixel, a second AF pixel next to the first AF pixel in a first direction, a thirds AF pixel, and a fourth AF pixel next to the third AF pixel in the first direction.
	On the other hand, Tsai discloses an auto-focus image sensor (as shown in Figure 1) comprising a substrate (10) including a four by four pixels (as shown in Figure 2A which is outlined below) including a plurality of auto-focus (AF) pixels (focus pixels 121 in focus pixel sensing group 120), wherein the plurality of AF pixels includes a first AF pixel, a second AF pixel next to the first AF pixel in a first direction (vertical direction), a third AF pixel, and a fourth AF pixel next to the third AF pixel in the first direction (Paragraphs 0047-0055, a four-by-four section of pixels within an image sensor includes imaging and focusing pixels where the focusing pixels are arranged in a cross pattern such that first, second, third, and fourth AF pixels are included within the pixel section as well as fifth, sixth, and seventh AF pixels). 

    PNG
    media_image1.png
    1287
    1577
    media_image1.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to include a first AF pixel, a second AF pixel next to the first AF pixel in a first direction, a thirds AF pixel, and a fourth AF pixel next to the third AF pixel in the first direction as taught by Tsai with the auto-focus image sensor of Nomura because the cited prior art are directed towards auto-focus image sensors that include imaging and focusing pixels placed in succession and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of enabling focusing operations to be performed based on image signals generated by the focusing pixels which are arranged in a pattern that takes up less of an area ratio on the array/substrate and provides a more accurate image definition.

6.	As to claim 2, Tsai discloses the plurality of AF pixels includes a fifth AF pixel next to the second AF pixel in a second direction (horizontal direction) perpendicular to the first direction (as shown in Figure 2A).

7.	As to claim 3, Tsai discloses a sixth AF pixel next to the fifth AF pixel (as shown in Figure 2A).

8.	As to claim 4, Tsai discloses a seventh AF pixel provided in a diagonal direction from the third AF pixel (as shown in Figure 2A).

9.	As to claim 5, Tsai discloses the first to fourth AF pixels are AF green pixels (Paragraphs 0049-0051, the AF pixels receive all spectrums of light refracted by a lens which includes green light).

10.	As to claim 6, Tsai discloses the first to seventh AF pixels are AF green pixels (Paragraphs 0049-0051, the AF pixels receive all spectrums of light refracted by a lens which includes green light).

11.	As to claim 7, Nomura discloses an auto-focus image sensor (pixel sensor 100 shown in Figures 1-3) comprising a substrate (21) including a first auto-focus (AF) green pixel (2B) and a second AF green pixel (2B) configured to detect a phase difference and a first isolation pattern (trench 20A) between the first AF green pixel and the second AF green pixel and a second isolation pattern (trench 20A) between the second AF green pixel and the third AF pixel (pixels in focus detection lines P1-P7 shown in Figure 3A) (Paragraphs 0060-0073, 0095).

12.	As to claim 8, Nomura discloses a light shielding pattern (film 13B) on at least the first AF pixel (Paragraphs 0060-0061, 0063, 0071-0073).

13.	As to claim 12, Nomura discloses an auto-focus image sensor (pixel sensor 100 shown in Figures 1-3) comprising a substrate (21) including a four by four pixels (as shown in Figures 2 and 3A with pixels within effective pixel region 100A) including a first two by two pixels, a second two by two pixels, a thirds two by two pixels, and a fourth two by two pixels, wherein at least one of the AF pixels includes a color filter (12), and where the color filter includes a pigment sensitive to green light (Paragraphs 0060-0061, 0063-0067).  
	It is however noted that Nomura fails to particularly disclose the first two by two pixels includes three auto-focus (AF) pixels and the second two by two pixels includes two auto-focus (AF) pixels.
	On the other hand, Tsai discloses an auto-focus image sensor (as shown in Figure 1) comprising a substrate (10) including a four by four pixels (as shown in Figure 2A and outlined below) including a first two by two pixels (upper left section), a second two by two pixels (upper right section), a third two by two pixels (lower right section), and the fourth two by two pixels (bottom left section), wherein the first two by two pixels includes three auto-focus (AF) pixels (AF pixels 121 in AF pixel section 120) and the second two by two pixels includes two auto-focus (AF) pixels (Paragraphs 0047-0055, a four-by-four section of pixels within an image sensor includes imaging and focusing pixels where the focusing pixels are arranged in a cross pattern such that three two-by-two sections exist that include the AF pixels and a fourth two-by-two section includes only imaging pixels).


    PNG
    media_image2.png
    1271
    1357
    media_image2.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to have the first two by two pixels include three auto-focus (AF) pixels and the second two by two pixels include two auto-focus (AF) pixels as taught by Tsai with the auto-focus image sensor of Nomura because the cited prior art are directed towards auto-focus image sensors that include imaging and focusing pixels placed in succession and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of enabling focusing operations to be performed based on image signals generated by the focusing pixels which are arranged in a pattern that takes up less of an area ratio on the array/substrate and provides a more accurate image definition.

14.	As to claim 13, Tsai discloses the third two by two pixels includes four image pixels (as shown in Figure 2A).

15.	As to claim 14, Tsai discloses the fourth two by two pixels include two image pixels (as shown in Figure 2A).

16.	As to claim 15, Tsai discloses one of the four image pixels is disposed under a filter having a blue color (as shown in Figure 2A).

17.	As to claim 16, Tsai discloses the first two by two pixels include three AF green pixels (as shown in Figure 2A) (Paragraphs 0049-0051, the AF pixels receive all spectrums of light refracted by a lens which includes green light).

18.	As to claim 17, Tsai discloses the second two by two pixels include two AF green pixels (as shown in Figure 2A) (Paragraphs 0049-0051, the AF pixels receive all spectrums of light refracted by a lens which includes green light).

19.	As to claim 18, Tsai discloses a color filter array pattern on the first two by two pixels is the same as a color filter array pattern on the second two by two pixels, and wherein a color filter array pattern on the third two by two pixels is the same as a color filter array pattern on the fourth two by two pixels (as shown in Figure 2A where a Bayer pattern covers the image sensor).

20.	As to claim 21, the combination of the Nomura and Tsai reference discloses all claimed subject matter of claim 1, and Nomura further discloses each of the first to fourth AF pixels include a color filter (Paragraphs 0065-0067).

21.	As to claim 22, the combination of the Nomura and Tsai references discloses all claimed subject matter as explained above with respect to the comments/citations of claims 1 and 21. 

22.	Claims 9-11 are rejected under 35 U.S.C 103 as being unpatentable over Nomura (US PGPub 2016/0049430) [hereafter Nomura] and Tsai (US PGPub 2015/0098005) [hereafter Tsai] and, as applied to claim 8, and in further view of Sato (US PGPub 2015/0102448) [hereafter Sato].

23.	As to claim 9, the combination of Nomura and Tsai fails to particularly disclose the first isolation pattern and the second isolation pattern include an air gap.
	On the other hand, Sato discloses an image sensor (as shown in Figures 1 and 16) where the deep device isolation portion (trench 11A) includes an air gap (G) (Paragraphs 0049-0050, 0099-0100).
	It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to include an air gap in the deep device isolation portion as taught by Sato with the auto-focus image sensor of Nomura and Tsai because the cited prior art are directed towards image sensors having isolation regions separating pixels within an array and because the claimed limitations are fully disclosed within the combination of the cited prior art and would yield predictable results of improving the operations of the pixel by increasing a difference in refractive indices in order to obtain a higher reflection function.

24.	As to claim 10, Tsai discloses a first image pixel (110) next to the fourth AF pixel in the second direction and a second image pixel (110) next to the first image pixel in the second direction, and wherein the second image pixel is disposed under a filter having a blue color (as shown in Figure 2A).

25.	As to claim 11, Tsai discloses the four by four pixels include eight image pixels (110) including the first and second image pixels (as shown in Figure 2A).

Conclusion
26.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571)270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664